Barnard, P J.
The proof is sufficient to support the verdict. The plaintiff’s business called him away from home every other night, and the defendant was a regular visitor of his wife on the occasions of the absence of the husband. O’Brien is proven to have ridden out with his wife, and she was seen in the stone-yard near her residence in company with the defendant quite late at night. There is beyond this the most direct proof of guilt given by the plaintiff. Section 831 of the Code does not apply to actions where the husband seeks to recover damages for alienation of a wife’s affection. The wife is not a party, and the evidence is not strictly against her. The judgment should be affirmed, with costs.
Pratt, J., concurs.